2022 IL App (1st) 220752-U

                                                                               FIFTH DIVISION
                                                                                   June 6, 2022

                                         No. 1-22-0752

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                                       FIRST DISTRICT


 KEISHA L. SMITH,                              )     Appeal from the
                                               )     Circuit Court of
       Petitioner-Appellant,                   )     Cook County
                                               )
                                               )
       v.                                      )     No. 22 COEL 15
                                               )
 RANDALL COAKLEY and the ILLINOIS STATE        )
 BOARD OF ELECTIONS,                           )     Honorable
                                               )     Patrick Stanton,
       Respondents-Appellees.                  )     Judge, Presiding.
______________________________________________________________________________

       PRESIDING JUSTICE DELORT delivered the judgment of the court.
       Justices Hoffman and Connors concurred in the judgment.

                                            ORDER

       Held: We affirm the circuit court’s order dismissing a petition for judicial review filed by
       a candidate in the 2022 General Primary Election because the petitioner-candidate failed
       to serve the voter who objected to the candidate’s nomination papers within five days of
       filing the petition for judicial review, as required by statute.

¶1                                       BACKGROUND

¶2     The petitioner-appellant, Keisha Smith, filed nomination papers to be a Republican

candidate for Governor in the upcoming June 28, 2022 General Primary election. The respondent-

appellee Randal Coakley objected to Smith’s nomination papers. The respondent-appellee Illinois
No. 1-22-0752

State Board of Elections, sitting as the State Officers Electoral Board (Board), sustained the

objections. The circuit court of Cook County then dismissed Smith’s petition for judicial review

of the Board’s decision. We affirm the judgment of the circuit court.

¶3                                        FACTS

¶4     Smith filed nomination papers with the Illinois State Board of Elections, seeking to be

placed on the Republican ballot for nomination to the office of Governor of the State of Illinois.

Her nominating papers included petition sheets containing a heading listing only Smith as a

candidate for Governor, and neither the petition sheets nor any other document in the nomination

papers included any information whatsoever regarding a candidate for Lieutenant Governor on

Smith’s ticket.

¶5     Coakley filed objections to those nomination papers. The only substantive allegation in the

objections was that Smith’s nomination papers were invalid because they violated the joint ticket

requirement of section 7-10 of the Illinois Election Code (Code) (Pub. Act 102-692, § 5 (eff. Jan.

7, 2022) (amending 10 ILCS 5/7-10)), which requires: “In the case of the offices of Governor and

Lieutenant Governor, a joint petition including one candidate for each of those offices must be

filed.” See also Ill. Const. 1970 art. V, § 4 (“The General Assembly may provide by law for the

joint nomination of candidates for Governor and Lieutenant Governor.”).

¶6     The Board assigned the case to a hearing officer. Smith moved to dismiss the objections,

arguing various contentions with little relevance to the joint ticket requirement of section 7-10 or

the actual objections. She also requested subpoenas to compel the testimony of unspecified

witnesses. The hearing officer denied Smith’s motion to dismiss, and the Board denied her request

for subpoenas. The hearing officer issued a written report recommending that the Board find that



                                                 2
No. 1-22-0752

the nomination papers were invalid because they violated the joint ticket requirement of section 7-

10 of the Code.

¶7     The Board received the hearing officer’s report and recommendation, and heard further

arguments from the parties. On April 21, 2022, the Board adopted the hearing officer’s

recommendation by a unanimous vote. It issued a written administrative order sustaining the

objections, finding the nomination papers invalid, and removing Smith’s name from the ballot.

¶8     On April 26, Smith filed a filed a lawsuit in the circuit court of Cook County entitled

“Appeal for Judicial Review,” which was functionally a petition for judicial review of the Board’s

decision. See 10 ILCS 5/10-10.1 (West 2020). It contained a host of accusations against various

individuals, and concluded with a prayer for relief requesting that her name be restored to the

ballot. That day, Smith also filed a notice of motion for an unspecified motion to be heard in the

circuit court on April 28. The proof of service signed by Smith indicates that she sent the notice to

the Board’s Springfield office, and the attorney who represented Coakley at the Board’s hearings,

by both “mail or third-party carrier” and email. The proof of service contains no reference to what,

if anything, was enclosed with the notice of motion. The proof of service also does not mention

that Smith effectuated service on Coakley personally.

¶9     On April 28, the circuit court entered an order reciting that Smith was present, the Board

and objector were not present, and that no proof of service had been filed. The court continued the

matter to May 5. The Board filed an answer to the petition for judicial review consisting of the

administrative record of its hearings.

¶ 10   On May 11, Coakley filed a combined motion to dismiss Smith’s petition pursuant to

section 2-619.1 of the Illinois Code of Civil Procedure (735 ILCS 5/2-619.1 (West 2020)). In the

section 2-615 portion of the motion, Coakley argued that because the nomination papers violated

                                                 3
No. 1-22-0752

section 7-10 of the Code by not including a Lieutenant Governor candidate, Smith had not stated

a valid claim to relief. In the section 2-619 portion of the motion, he argued that the circuit court

lacked subject matter jurisdiction, and the petition should be dismissed because Smith failed to

serve him in the manner required by the Code. Coakley supported his contentions regarding lack

of proper service with a sworn declaration from his attorney attesting that Smith did not serve her

petition for judicial review on Coakley by certified mail as required by section 10-10.1(a) of the

Code. The attorney further stated that he, not the objector, received the petition by regular, not

certified mail. He supported this assertion with an authenticated color scan of the large manila

envelope in which he received the petition. The envelope was addressed to his business address,

bore three United States postage stamps, and contained Smith’s return address, but it bore no

postmark, nor any indicia whatsoever that it was sent by certified mail.

¶ 11   Smith responded to Coakley’s motion to dismiss, again arguing about the conduct of

various individuals, but not refuting Coakley’s service argument. Relevant here, Smith’s response

contained no documentation or affidavit addressing the manner of service of the petition. On May

19, the circuit court issued a written order granting the section 2-619 portion of the motion to

dismiss, dismissing the petition “in its entirety,” and finding that it lacked subject matter

jurisdiction because Smith failed to serve the petition upon the objector by certified mail as

required by section 10-10.1 of the Code.

¶ 12   This appeal followed. On its own motion, this court entered an order establishing an

accelerated docket pursuant to Illinois Supreme Court Rule 311(b) (eff. July 1, 2018)), and allowed

the parties to file memoranda in lieu of briefs.




                                                   4
No. 1-22-0752

¶ 13                                      ANALYSIS

¶ 14   Smith’s memorandum on appeal consists almost entirely of vague, unsupported arguments

that the Board violated her due process and equal protection rights. She also contends that

Coakley’s attorney “agreed” to be served by email, without specifying what documents he agreed

to be served by email, when he made such an agreement, or any evidence of the agreement in the

record. Smith does not direct us to any material in the record establishing that she served the

petition in the manner required by section 10-10.1.

¶ 15   Neither Coakley nor the Board has filed a memorandum or brief in this court. However,

the record is simple, the circuit court’s order is clear, and the claimed error is so straightforward

that we can easily decide to resolve this appeal without the need for further arguments in support

of affirmance. See First Capital Mortgage Corporation v. Talandis Construction Corporation, 63

Ill. 2d 128, 133 (1976).

¶ 16   When we review a dismissal under section 2-619, we accept all well-pleaded facts, and all

reasonable inferences that arise from them, as true. Patrick Engineering, Inc. v. City of Naperville,

2012 IL 113148, ¶ 31. We review the circuit court’s dismissal of the petition, and consider whether

dismissal was proper as a matter of law, de novo. Kedzie & 103rd Currency Exchange, Inc. v.

Hodge, 156 Ill. 2d 112, 116-17 (1993).

¶ 17   Section 10-10.1 of the Code provides in pertinent part:

                “The party seeking judicial review must file a petition with the clerk of the court

       and must serve a copy of the petition upon the electoral board and other parties to the

       proceeding by registered or certified mail within 5 days after service of the decision of the

       electoral board as provided in Section 10-10. The petition shall contain a brief statement



                                                 5
No. 1-22-0752

       of the reasons why the decision of the board should be reversed. The petitioner shall file

       proof of service with the clerk of the court.” 10 ILCS 5/10-10.1(a) (West 2020).

¶ 18   There is no dispute that Smith did not follow the service requirement of section 10-10.1.

Specifically, she violated the statute by (1) not serving the objector at all (as opposed to his

attorney); (2) serving by regular mail rather than by registered or certified mail; and (3) not serving

by registered or certified mail within 5 days after service of the electoral board’s decision, here

April 26.

¶ 19   Given these undisputed facts, the question before us becomes whether the circuit court

correctly dismissed her petition because of her failure to comply with a mandatory statute.

¶ 20   This court addressed the same issue in Quinn v. Board of Election Commissioners for City

of Chicago Electoral Board, 2018 IL App (1st) 182087, a case we find to be well reasoned and

dispositive. In Quinn, the electoral board removed a referendum from the ballot on September 12,

2018. Id. ¶ 5. On September 14, the proponents of the referendum filed a petition for judicial

review of the electoral board’s decision. Id. ¶ 6. While the proponents served the electoral board

and the attorney for the objectors on September 17, which was within five days of the filing of the

petition as required by section 10-10.1 of the Code, they did not serve the objector personally until

September 19, more than five days after the electoral board’s ruling. Id. The circuit court dismissed

the proponents’ petition for lack of jurisdiction, and this court affirmed.

¶ 21   The Quinn court explained that courts have jurisdiction to review administrative decisions

only in the manner provided by law. Id. ¶ 18. The court rejected the proponents’ argument that

service on the objector’s attorney was sufficient, relying on a series of cases upholding the

dismissal of petitions for judicial review of electoral board decisions for failure to strictly follow

the service requirements of section 10-10.1 of the Code. Id. ¶ 20 (citing cases). Therefore, the

                                                  6
No. 1-22-0752

Quinn court held that the circuit court lacked subject matter jurisdiction over the petition for

judicial review. In reaching this conclusion, the court relied, in part, on the recent Illinois supreme

court case of Bettis v. Marsaglia, 2014 IL 117050, where the court emphasized that the

requirements of section 10-10.1 are mandatory. Id. ¶ 16.

¶ 22   This case presents slightly different facts, but is nonetheless controlled by Quinn and the

cases cited therein. Here, just as in Quinn, Smith failed to serve any party by certified mail within

five days of the filing of her petition for judicial review. Under section 10-10.1, this failure

deprived the circuit court of subject matter jurisdiction.

¶ 23                                       CONCLUSION

¶ 24   We affirm the judgment of the circuit court dismissing the petition for judicial review for

lack of subject matter jurisdiction. The mandate shall issue instanter.

¶ 25   Affirmed.




                                                  7